Citation Nr: 1141907	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-08 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lumbosacral strain, also characterized as midback pain with disc pathology of the thoracic spine.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 2004 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Roanoke, Virginia.  This case comes to the Board from the RO in Baltimore, Maryland.


FINDING OF FACT

The Veteran's low back disorder is not characterized by forward flexion of 60 degrees or less, or a combined range of motion of 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  There is no evidence of incapacitating episodes of intervertebral disc syndrome.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for lumbosacral strain were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in October 2007 that explained the parameters of VA's duty to assist him with developing evidence in support of his claim.  The October 2007 letter also explained what the evidence needed to show in order to establish service connection for a claimed disability as well as explained how VA determines the rating and effective date for service connected disabilities. 

The Veteran's claim for a higher rating for his lumbosacral strain is a downstream issue from his claim for entitlement to service connection for that disability.  The RO granted service connection for lumbosacral strain and a assigned a rating of 10 percent for that disability.  The Veteran then filed a notice of disagreement arguing that he should have received a higher rating. In these types of circumstances, VA is not required to issue a new VCAA letter. See VAOPGCPREC 8-2003.  In this precedential opinion, the General Counsel held that although VA is required to issue a statement of the case (SOC) if the downstream issue is not resolved, 38 U.S.C.A. § 5103(a) does not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  In this case, the Veteran was issued an SOC in January 2009 that addressed the rating assigned for his lumbosacral strain.  He was also sent a supplemental statement of the case (SSOC) that addressed this issue in December 2010.  

In addition to providing the aforementioned notices to claimants, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, private treatment records, VA treatment records, and written statements that were submitted by the Veteran.  The Veteran was also afforded two VA examinations in connection with his claim that adequately documented the symptoms and functional effects of his lumbosacral strain. 

For the reasons set forth above, the Board finds that VA satisfied its obligations pursuant to the VCAA in this case.

 Increased Rating

The Veteran contends that the symptoms of his back disorder are more serious than are contemplated by the currently assigned 10 percent rating.  It is noted that there is involvement of the thoracolumbar spine.  This is rated as one segment under the applicable codes so there is no prejudice in continuing as the RO has considered all the symptoms on the merits.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. Brown, 7 Vet. App. 55 (1994) (concerning initial ratings).  

Pursuant to the general rating formula for diseases and injuries of the spine a 10 percent rating is assigned for forward flexion of the thoracolumbar spine that is greater than 60 degrees but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine that is greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness that does not result in an abnormal gait or an abnormal spinal contour; or a vertebral body fracture with the loss of 50 percent or more of the height thereof.  A rating of 20 percent is assigned for forward flexion of the thoracolumbar spine that is greater than 30 degrees but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine that is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned where there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned where there is unfavorable ankylosis of the entire spine.  These rating criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine. 

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

There are also alternative criteria for rating intervertebral disc syndrome based upon incapacitating episodes.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disk Syndrome Based on Incapacitating Episodes.  See Diagnostic Codes 5235-5243.  Under the alternative criteria, a 10 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least one, but less than two, weeks during the previous 12 month period.  A 20 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least two, but less than four, weeks during the previous 12 month period.  A 40 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least four, but less than six, weeks during the previous 12 month period.  A 60 percent rating is assigned when the Veteran has incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks during the previous 12 month period.  Id.  For purposes of these criteria, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disk syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id at note 1.

Service treatment records reflect that the Veteran injured his back in service.  He had thoracic pain after he slipped on ice and fell onto his weapon in early 2005.  He had back pain after falling off a ladder in April 2006.  In April 2006 it was noted that the Veteran's back pain was aggravated by wearing a flak vest and lifting a heavy load.  He also apparently hurt his back in an explosion that hit his combat vehicle while in Iraq. 

The Veteran was first afforded a VA contract examination of his back condition in January 2008.  The Veteran reported that he was diagnosed with a torn or herniated disk in service.  The condition existed since February 2005.  The Veteran reported that his symptoms consisted of stiffness, weakness, and pain.  He reported constant sharp pain in the mid-back region that travelled to the legs and across the ribs.  The Veteran reported that this paid was 9 out of 10 in severity.  The pain was elicited by physical activity and relieved by rest.  The Veteran reported that when he was in pain he required bed rest.  

The Veteran was able to perform self care activities, drive a car, cook, and walk.  Due to a combination of knee and back pain, he reported that he was unable to vacuum, climb stairs, take out trash, garden, or push a lawn mower.  The Veteran was not currently employed, and last worked as a tank gunner/maintenance.  

Examination of the thoracolumbar spine revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  There was tenderness in the area of the thoracolumbar spine.  Straight leg raising tests were negative bilaterally.  There was no ankylosis of the spine.  The Veteran had full range of motion of his spine, with pain occurring at the extremes of range of motion.  The examiner assessed that joint function was additionally limited by pain and fatigue after repetitive use, with pain having the major functional impact.   It was not additionally limited by lack of endurance or incoordination.  These factors did not reduce the range of motion of the thoracolumbar spine, however. 

The inspection of the spine revealed a normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  

X-rays of the thoracic and lumbar spine were within normal limits. 

In an October 2008 written statement the Veteran wrote that he hurt his back in service when he fell out of a tank.  He then injured his back again when his tank hit an explosive in Iraq.  In a November 2008 written statement, the Veteran reported that he was plagued with debilitating pain and mobility issues.  He did not indicate whether these were related to his knees or to his back.  He claimed that a combination of several medical problems caused him to be unable to work.

In June 2008 the Veteran was evaluated by a private physician with respect to gait ataxia and imbalance.  At that time the Veteran reported that his chief complaint was back pain which he had for 2 years.  He described his pain as off to the right side in the low thoracic region.  He described the pain as constant and quite uncomfortable.  He did not have complaints about gait or balance.  With regard to the back, the physician diagnosed a focal disk herniation at T9-10 with associated local back pain.  The ataxia and gait disturbance were not related to the Veteran's back.

VA treatment records reflect numerous complaints of back pain.  In July 2007 the Veteran was seen in the emergency department for complaints of thoracic pain.  An August 2007 physical therapy note indicated that the Veteran rated his pain 6 out of 10 in severity.  He was able to forward flex to 90 degrees with both knees bending, lateral flexion was bilaterally to 45 degrees, and extension was to 20 degrees.  All movement required the Veteran to slowly return to standing position by using his hands to support him or crawl up his leg.  The Veteran was very slow to move throughout the entire examination and moaned or groaned whenever he had to change positions on the mat.  The Veteran was unable to maintain a prone position for more than 10 seconds without increased pain,  He did have a large right paraspinal hypertrophy at that lower thoracic/lumbar region.  His symptoms appeared magnified given the objective findings.  It was noted that he had relatively normal MRI findings, except for a specific T8-9 disk protrusion.  He was advised not to do exercises at the gym that could aggravate his back.  

The Veteran's pain seemed to later improve.  In March 2009 he reported that his back hurt a little but he did not notice it except at certain times.  It was exacerbated by sitting too long in certain chairs or by leaning forward to bend down.  The pain intensity was 3 out of 10 to 4 out of 10.  He took pain medication for his back.  At another appointment in March 2009 the Veteran reported 2 out of 10 back pain that increased to 6 out of 10 with picking up a dog.  The Veteran reported that sometimes he did not notice his back pain but at times it flared up.  He was noted to have decreased thoracic extension but no specific range of motion was noted at that time.  

The Veteran's spine was reexamined by VA in November 2009.  At that time, the Veteran reported his history of in-service injuries to his spine.  He reported that he had done physical therapy and also had a nerve block done in the area of radiating pain around the right side of the back and chest.  He continued to have constant mild dull pain in the mid-back which is aggravated by lifting. 

There were no urinary or bowel symptoms related to the back.  There was no numbness, paraesthesias, leg or foot weakness, falls, or unsteadiness.  There was no history of fatigue, decreased motion, stiffness, weakness, or spasms.  The was a history of dull, aching mid-back pain.  It was mild in severity and lasted for minutes.  This occurred 1 to 6 days per week.  Flare-ups resulted in moderate pain, lasted for hours, and occurred on a weekly basis.

Inspection of the spine revealed normal posture, normal head position, and symmetry in appearance.  There were no abnormal spinal curvatures.  There were no incapacitating episodes of spine disease and no limitation on walking.  There was no objective evidence of spasm, atrophy, guarding, pain with motion, or weakness.  There was tenderness on the right side of the thoracic spine.  A sensory exam was normal.  

The range of motion of the Veteran's spine was 0 to 90 degrees of forward flexion, 0 to 30 degrees of left and right lateral flexion, and 0 to 45 degrees of left and right lateral rotation.  This represents full range of motion of the thoracolumbar spine.  There was no active evidence of pain on active range of motion, and there were no additional limitations after three repetitions of range of motion.  

The Veteran reported that he currently was a student.  He worked part time.  He lost 1 week of work during the last 12 month period.

The Veteran was diagnosed with low back pain secondary to a herniated disk at T8-9.  The symptom was mid-back pain.  This had moderate effects on the Veteran's ability to exercise and play sports.  It had a mild effect on his ability to do chores and recreation.  It had no effect on his ability to shop, travel, feed, bathe, dress, and toilet. 

The evidence does not show that the Veteran meets the criteria for a rating in excess of 10 percent for his low back disability.  At both VA examinations, range of motion of the spine was normal.  At both VA examinations, the Veteran's range of motion was not reduced by pain or other factors after repetition.  While physical therapy notes referenced decreased range of motion and difficulty returning to an upright position after bending, they did not show flexion of 60 degrees or less; rather the Veteran had full flexion to 90 degrees and slightly reduced extension to 20 degrees on the instance that ranges of motion were reported.  While he had some difficulty returning to an upright position when he was evaluated for physical therapy, this seemed to be temporary as both subsequent treatment notes and the November 2009 examination referenced decreased pain and the November 2009 VA examination did not find any objective evidence of pain with motion or mention any difficulties with performing range of motion testing.  While the Veteran experiences back pain, which was initially severe but with treatment decreased to mild pain, the criteria for rating diseases and injuries of the spine apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

There is also no evidence of incapacitating episodes of spinal disease.  While at his first VA contract examination the Veteran reported that he needed to rest in bed when his back hurt, there is no evidence that this was per a physician's instructions or that the Veteran required treatment by a physician at those times.  The November 2009 VA examination specifically found that there were no incapacitating episodes of spinal disease.  Thus, there is no basis under any possible code, to assign an increased rating for the Veteran's thoracolumbar spinal disorder.

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  The Veteran's symptoms consist primarily of back pain which is specifically addressed by the General Formula for Rating Diseases and Injuries of the Spine.  There is also no evidence that the Veteran was repeatedly hospitalized for his spinal disease and the Veteran was able to go back to school as a student despite his back pain.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

An initial rating in excess of 10 percent for lumbosacral strain, also characterized as midback pain with disc pathology of the thoracic spine, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


